United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3869
                                   ___________

Paul E. Welch,                          *
                                        *
            Appellant,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Mat Manning, Correctional Officer;      * Southern District of Iowa.
Brian Neitzel, Correctional Officer;    *
Andrea Wright, Grievance Officer;       * [UNPUBLISHED]
Charlie Higgins, Warden; Lt. Keller,    *
                                        *
            Appellees.                  *
                                   ___________

                             Submitted: June 26, 2008
                                Filed: June 30, 2008
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Iowa inmate Paul Welch appeals the district court’s1 dismissal of his 42 U.S.C.
§ 1983 action following an evidentiary hearing. Having carefully reviewed the record
and considered Welch’s arguments, we find no basis for reversal. See Choate v.



      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa, adopting the report and recommendations of the Honorable
Ross A. Walters, United States Magistrate Judge for the Southern District of Iowa.
Lockhart, 7 F.3d 1370, 1373 & n.1 (8th Cir. 1993) (standard of review). Accordingly,
we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                        -2-